The appellant was convicted of violating the local option law in selling intoxicating liquors. The trial *Page 118 
was had at the November term, 1910, of the court. That court adjourned on November 5, 1910. In overruling the motion for new trial the appellant was allowed twenty days after adjournment to file a statement of facts and bills of exception. No other order was made and there was no authority under the law for extending the time longer. The statement of facts and bills of exception were not filed nor approved until January 26, 1911.
The Assistant Attorney-General has filed a motion to strike out the statement of facts and bills of exception because not filed within time. This motion is granted and the statement of facts and bills of exception stricken out.
There being no question raised that can be considered without a bill of exceptions or statement of facts, and the information, complaint and judgment being regular, the judgment is affirmed.
Affirmed.